DETAILED ACTION

Applicant’s response filed on 01/19/2022 have been fully considered. Claims 1-17 are pending. Claims 3, 8, 14-15, and 17 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) in view of Amou et al. (US 2013/0220677 A1, cited in IDS).
Regarding claim 1, Eagle teaches a one-component epoxy structural adhesive comprising in admixture [0008] A) at least one rubber-modified epoxy resin [0008, 0012], which reads on A) at least one epoxy resin as claimed. Eagle teaches that the one-component epoxy structural adhesive further comprises in admixture B) a reactive toughener [0008, 0022] that is a liquid or low-melting elastomeric material having capped or blocked isocyanate groups, wherein the elastomeric portion of the reactive toughener includes a polyether, polyamine, or polyester segment that forms part of a polyurethane and/or polyurea backbone [0022], or that is an isocyanate-terminated prepolymer formed from a polyether polyol and an aliphatic polyisocyanate, in which the terminal isocyanate groups are blocked with a phenol, aminophenol, polyphenol, or an 
Eagle does not teach that the filler is a mineral filler in the form of fibers having a diameter of 3 μm to 25 μm and an aspect ratio of at least 6, wherein the mineral filler in the form of fibers is wollastonite, and the diameter is D50 as measured by microscopy. However, Amou teaches inorganic needle-like filler that is wollastonite whisker [0086] that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 [0007]. Amou teaches that the inorganic needle-like filler that is wollastonite whisker [0086] is present in an adhesive [0007] that optionally further comprises an epoxy resin [0063, 0089]. Eagle and Amou are analogous art because both references are in the same field of endeavor of an adhesive comprising optionally an epoxy resin and comprising a filler that is optionally a fiber. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Eagle’s filler in Eagle’s amount of about 5 to about 25 weight percent, based on the total weight of the epoxy structural adhesive, which would read on wherein the filler is a mineral filler in the form of fibers 
The Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the curing temperature is the lowest temperature at which the structural adhesive achieves at least 30% of its lap shear strength according to DIN ISO 1465 at full cure within 2 hours. However, Eagle in view of Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive as explained above. Furthermore, the instant application recites that suitable curing agents include materials such as boron trichloride/amine and boron trifluoride/amine complexes, dicyandiamide, melamine, 
Regarding claim 2, Eagle teaches that the one-component epoxy structural adhesive contains about 5 to about 25 weight percent, about 10 to about 20 weight percent, or about 10 to about 15 weight percent [0038] of the filler [0038, 0036, 0038], based on the total weight of the epoxy structural adhesive [0038].
Eagle does not teach that component D) is as claimed and does not teach the claimed weight percent of component D) with sufficient specificity. However, Amou teaches inorganic needle-like filler that is wollastonite whisker [0086] that has a 
Regarding claim 3, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Eagle’s filler in Eagle’s amount of about 5 to about 25 weight percent, based on the total weight of the epoxy structural adhesive. Therefore, Eagle in view of Amou renders obvious wherein the aspect ratio of the mineral filler in the form of fibers has an aspect ratio of from 10 to 60 as claimed.
TM 330 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180 [0074], and DERTM 331 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 187 [0075], which optionally reads on wherein the one-component epoxy structural adhesive contains about 10 to about 60% by weight of component A), and component A) includes one bisphenol diglycidyl ether having an epoxy equivalent weight of 180 or 187 as claimed.
Eagle does not teach a specific embodiment wherein the one-component epoxy structural adhesive contains 40 to 70% by weight of component A), and component A) includes one or more bisphenol diglycidyl ethers having an epoxy equivalent weight of 170 to 400. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s additional epoxy resin that is D.E.R.® 330 or D.E.R.® 331, wherein DERTM 330 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180, and DERTM 331 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 187, to modify Eagle’s one-component epoxy structural adhesive, and to optimize the amount of Eagle’s additional epoxy resin to be 40 to 70 weight percent of Eagle’s structural adhesive, which would read on wherein the one-component epoxy structural adhesive contains 40 to 70% by weight of component A), and component A) TM 330 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180 [0074], and DERTM 331 is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 187 [0075], in an amount that is at least about 10 weight percent, at least about 15 weight percent, or at least about 20 weight percent of the structural adhesive, and up to about 60 weight percent, up to about 50 weight percent, or up to about 40 weight percent of the structural adhesive is beneficial for being a sufficient amount of additional epoxy resin to impart desirable adhesive and strength properties [0048], which means that the amount of Eagle’s additional epoxy resin in weight percent of Eagle’s structural adhesive would have affected adhesive and strength properties of Eagle’s structural adhesive, and which means that optimizing the amount of Eagle’s additional epoxy resin in weight percent of Eagle’s structural adhesive would have been beneficial for optimizing adhesive and strength properties of Eagle’s structural adhesive.
Regarding claim 5, Eagle teaches that the one-component epoxy structural adhesive contains [0008] at least about 5 weight percent, at least about 8 weight percent, at least about 8 weight percent, or at least about 12 weight percent, and up to about 40 weight percent, up to about 30 weight percent, or up to about 25 weight percent of the reactive toughener [0031], which reads on wherein the one-component epoxy structural adhesive contains about 5 to 40 weight percent of the toughener.

Regarding claim 6, Eagle teaches that the isocyanate groups of the reactive toughener are blocked with a phenol, polyphenol or aminophenol [0030], which reads on wherein the isocyanate groups of the toughener are capped with a phenol, polyphenol, or aminophenol as claimed.
Regarding claim 7, Eagle teaches that the reactive toughener [0008] is an isocyanate-terminated prepolymer formed from a polyether polyol and an aliphatic polyisocyanate, in which the terminal isocyanate groups are blocked with a phenol, aminophenol, polyphenol, or an allylphenol [0030], wherein the weight average molecular weight of the toughener is about 8,000 or greater and about 70,000 or less 
Eagle does not teach the claimed equivalent weight of the polyol with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the number of blocked terminal groups per molecule of Eagle’s reactive toughener to be 6 and to optimize the weight average molecular weight of Eagle’s toughener to be from 8,000 to 18,000, or to optimize the number of blocked terminal groups per molecule of Eagle’s reactive toughener to be 5 and to optimize the weight average molecular weight of Eagle’s toughener to be from 8,000 to 15,000, or to optimize the number of blocked terminal groups per molecule of Eagle’s reactive toughener to be 4 and to optimize the weight average molecular weight of Eagle’s toughener to be from 8,000 to 12,000, or to optimize the number of blocked terminal groups per molecule of Eagle’s reactive toughener to be 3 and to optimize the weight average molecular weight of Eagle’s toughener to be from 8,000 to 9,000, which would read on wherein the equivalent weight of the polyol is 1333 to 3000, 1600 to 3000, 2000 to 3000, or 2667 to 3000 as claimed. One of ordinary skill in the art would have been motivated to optimize the number of blocked terminal groups per molecule of Eagle’s reactive toughener to be 6, 5, 4, or 3 because it would have been beneficial for optimizing an extent of reaction of Eagle’s reactive toughener when it’s blocked terminal 
Regarding claim 8, Eagle teaches that the epoxy curing agent optionally includes one or more [0008, 0032] of dicyandiamide, acetoguanamine, and benzoguanamine [0032], which optionally reads on wherein the curing agent includes dicyandiamide, acetoguanamine, or benzoguanamine as claimed.
Eagle does not teach a specific embodiment wherein the curing agent includes one more dicyandiamide, methyl guanidine, dimethyl guanidine, trimethyl guanidine, tetramethyl guanidine, methylisobiguanidine, dimethylisobiguanidine, tetramethylisbiguandidine, heptamethylisobiguanidine, hexamethylisobiguanidine, acetoguanamine and benzoguanamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select one of more of Eagle’s dicyandiamide, acetoguanamine, and benzoguanamine as Eagle’s epoxy curing agent, which would read on wherein the curing agent includes dicyandiamide, acetoguanamine, or benzoguanamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component epoxy structural adhesive with similar curing properties because Eagle teaches that the one-component epoxy structural adhesive comprises [0008] one or more epoxy curing agents that optionally includes one or more [0008, 0032] of dicyandiamide, acetoguanamine, and benzoguanamine [0032]. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of 
Regarding claim 9, Eagle teaches that the catalyst includes one or more of [0032, 0034] p-chlorophenyl-N,N-dimethylurea, 3-phenyl-1,1-dimethylurea, 3,4-dichlorophenyl-N,N-dimethylurea, N-(3-chloro-4 -methylphenyl)-N',N'-dimethylurea, benzyldimethylamine, 2,4,6-tris(dimethylaminomethyl)phenol, piperidine, 2-ethyl-2-methylimidazol, N-butylimidazol, 6-caprolactam and 2,4,6-tris(dimethylaminomethyl)phenol [0034].
Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the one-component epoxy structural adhesive exhibits an elastic modulus of at least 2200 MPa when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1. However, Eagle in view of Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that the presence of the fibrous filler having the specified dimensions has surprisingly been found to impart a substantial increase in the elastic modulus of the cured adhesive (p. 2, l. 13-14), that in addition to having a beneficial effect on the elastic modulus of the cured adhesive, this filler also may perform one or more other functions (p. 10, l. 31-33), that the cured adhesive in some embodiments exhibits an elastic modulus of at least 2200 MPa, preferably at least 2500 MPa and more preferably at least 3000 MPa, when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1 (p. 14, l. 19-21), and that the elastic modulus may be as much as 5000 MPa or more (p. 14, l. 21-
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the one-component epoxy structural adhesive exhibits an elastic modulus of at least 2500 MPa when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1. However, Eagle in view of Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that the presence of the fibrous filler having the specified dimensions has surprisingly been found to impart a substantial increase in the elastic modulus of the cured adhesive (p. 2, l. 13-14), that in addition to having a beneficial effect on the elastic modulus of the cured adhesive, this filler also may perform one or more other functions (p. 10, l. 31-33, that the cured adhesive in some embodiments exhibits an elastic modulus of at least 2200 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 20 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 30 minutes and then tested at 23C in accordance with the ISO 11343 wedge impact method at 23°C. However, Eagle in view of Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that surprisingly, this benefit is achieved without 
Regarding claim 15, the Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 25 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 
Regarding claim 16, as explained above for claim 2, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Eagle’s filler and to optimize the weight percent of Amou’s inorganic needle-like filler in Eagle’s epoxy structural adhesive to be 5 to 20 weight percent, based on the total weight of Eagle’s epoxy structural adhesive,. Therefore, Eagle in view of Amou renders obvious wherein 100 weight-% of component D) has an aspect ratio of from 10 to 60, which reads on the claimed range with sufficient specificity.
Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Eagle, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 30 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 30 minutes and then tested at 23C in accordance with the ISO 11343 wedge impact method at 23°C. However, Eagle in view of Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that surprisingly, this benefit is achieved without significant loss of dynamic impact peel strength or deterioration of other important properties (p. 2, l. 15-16), that the presence of the fibers in the cured adhesives also has been found to lead to an increase in dynamic impact peel strength (p. 11, l. 2-3), .

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2011/0024039 A1, cited in IDS) in view of Eagle et al. (US 2008/0251202 A1, cited in IDS) and Amou et al. (US 2013/0220677 A1, cited in IDS).
Regarding claim 1, Campbell teaches an adhesive comprising in admixture [0008] A) an epoxy resin [0008, 0015], which reads on a one-component epoxy structural adhesive comprising in admixture A) at least one epoxy resin as claimed. 
Campbell does not teach that B) toughener is B) a reactive toughener containing urethane and/or urea groups and capped isocyanate groups. However, Eagle teaches B) a reactive toughener [0008, 0022] that is a liquid or low-melting elastomeric material having capped or blocked isocyanate groups, wherein the elastomeric portion of the reactive toughener includes a polyether, polyamine, or polyester segment that forms part of a polyurethane and/or polyurea backbone [0022], or that is an isocyanate-terminated prepolymer formed from a polyether polyol and an aliphatic polyisocyanate, in which the terminal isocyanate groups are blocked with a phenol, aminophenol, polyphenol, or an allylphenol [0030], that is present in a one-component epoxy structural adhesive comprising in admixture [0008] A) at least one rubber-modified epoxy resin [0008, 0012], C) one or more epoxy curing agents [0008, 0032], and D) about 5 to about 25 weight percent, based on the total weight of the epoxy structural 
Campbell does not teach that the one-component epoxy structural adhesive further comprises in admixture E) one or more epoxy curing catalysts, wherein the curing agent(s) and epoxy curing catalyst(s) are selected together such that the structural adhesive exhibits a curing temperature of at least 60°C. However, Eagle teaches E) one or more epoxy curing catalysts [0032, 0034], wherein the epoxy curing catalyst(s) are selected together such that the structural adhesive exhibits a curing temperature of at least 80°C [0032]. Eagle teaches that the E) one or more epoxy curing catalysts [0032, 0034] are present in a one-component epoxy structural adhesive comprising in admixture [0008] A) at least one rubber-modified epoxy resin [0008, 0012], B) a reactive toughener [0008, 0022], C) one or more epoxy curing agents [0008, 0032], and D) about 5 to about 25 weight percent, based on the total weight of the epoxy structural adhesive [0038], of a filler [0035, 0036, 0038] that is optionally a fiber [0036]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s E) one or more epoxy curing catalysts, wherein the epoxy curing catalyst(s) are selected together such that the structural adhesive exhibits a curing temperature of at least 80°C, to modify Campbell’s one-component epoxy structural adhesive, which would read on wherein the one-component epoxy structural adhesive further comprises in admixture E) one or more epoxy curing catalysts, wherein the curing agent(s) and epoxy curing catalyst(s) are 
Campbell does not teach that the filler is a mineral filler in the form of fibers having a diameter of 3 μm to 25 μm and an aspect ratio of at least 6, wherein the mineral filler in the form of fibers is wollastonite, and the diameter is D50 as measured by microscopy. However, Amou teaches inorganic needle-like filler that is wollastonite whisker [0086] that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 [0007]. Amou teaches that the inorganic needle-like filler that is wollastonite whisker [0086] is present in an adhesive [0007] that optionally further comprises an epoxy resin [0063, 0089]. Campbell and Amou are analogous art because both references are in the same field of endeavor of an adhesive comprising optionally an epoxy resin and comprising a filler that is optionally a fiber. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Campbell’s filler in Campbell’s amount of from about 0% to about 20% by weight, which would read on wherein the filler is a mineral filler in the form of fibers having a diameter of 0.1 μm to 10 μm and an aspect ratio of from 10 to 60, wherein the mineral filler in the form of fibers is wollastonite, and the diameter is D50 as measured by microscopy as 
The Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the curing temperature is the lowest temperature at which the structural adhesive achieves at least 30% of its lap shear strength according to DIN ISO 1465 at full cure within 2 hours. However, Campbell in view of Eagle and Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive as explained above. Furthermore, the specification of the instant application recites that suitable curing agents include materials such as boron trichloride/amine and boron trifluoride/amine complexes, dicyandiamide, melamine, diallylmelamine, guanamines such as dicyandiamide, methyl guanidine, dimethyl guanidine,   trimethyl  guanidine, tetramethyl   
Regarding claim 2, Campbell teaches that the one-component epoxy structural adhesive comprises [0008] from about 0% to about 20% by weight mineral fiber that is 
Campbell does not teach that the one-component epoxy structural adhesive contains 5 to 20 weight percent of component D). However, Amou teaches inorganic needle-like filler that is wollastonite whisker [0086] that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 [0007], which reads on a mineral filler in the form of fibers having a diameter of 0.1 μm to 10 μm and an aspect ratio of from 10 to 60, wherein 100 weight-% of component D) has an aspect ratio of from 10 to 60, which reads on the claimed range with sufficient specificity, that is present in an adhesive [0007] that optionally further comprises an epoxy resin [0063, 0089]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Campbell’s filler and to optimize the weight percent of Amou’s inorganic needle-like filler in Campbell’s epoxy structural adhesive to be 5 to 20 weight percent, based on the total weight of Campbell’s epoxy structural adhesive, which would read on wherein the one-component epoxy structural adhesive contains 5 to 20 weight percent of component D) as claimed. One of ordinary skill in the art would have been motivated to do so because Amou teaches that the inorganic needle-like filler that is wollastonite whisker [0086] that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 [0007] is beneficial for enhancing the rigidity of an adhesive layer [0042], is beneficial for effectively suppressing an adhesive film from curling [0047], and is beneficial for maintaining high adhesion properties [0047], wherein the adhesive 

Regarding claim 4, Campbell teaches that the one-component epoxy structural adhesive contains [0008] about 20% to about 90% by weight of component A), about 50% to about 70% by weight of component A), about 60% to about 70% of component A) [0025], and component A) optionally includes EPON 828 [0024], wherein EPON 828 is the diglycidyl ether of bisphenol A having an approximate epoxy equivalent weight of 187.5 [0089].
Campbell does not teach with sufficient specificity the claimed % by weight of component A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Campbell’s component A) to be 40% to 70% by weight of component A). One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing mechanical properties of Campbell’s structural adhesive because Campbell teaches that the one-component epoxy structural adhesive contains [0008] about 20% to about 90% by weight of component A), about 50% to about 70% by weight of component A), about 60% to about 70% of component A) [0025], that the epoxy resin can modify and adapt the mechanical properties of the structural adhesive [0016], which 
Campbell does not teach a specific embodiment wherein the component A) includes one or more bisphenol diglycidyl ethers having an epoxy equivalent weight of 170 to 400. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Campbell’s EPON 828, wherein EPON 828 is the diglycidyl ether of bisphenol A having an approximate epoxy equivalent weight of 187.5, as Campbell’s component A), which would read on wherein the component A) includes one or more bisphenol diglycidyl ethers having an epoxy equivalent weight of 187.5 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component epoxy structural adhesive with similar adhesive properties because Campbell teaches that the one-component epoxy structural adhesive contains [0008] component A) [0025] and that component A) optionally includes EPON 828 [0024], wherein EPON 828 is the diglycidyl ether of bisphenol A having an approximate epoxy equivalent weight of 187.5 [0089]. Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 5, Campbell teaches that the one-component epoxy structural adhesive contains [0008] about 5 to about 55 weight percent of the toughener [0046]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious Eagle’s B) reactive toughener 
Campbell does not teach with sufficient specificity the claimed weight percent of the toughener. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s B) reactive toughener that is a liquid or low-melting elastomeric material having capped or blocked isocyanate groups, wherein the elastomeric portion of the reactive toughener includes a polyether, polyamine, or polyester segment that forms part of a polyurethane and/or polyurea backbone, or that is an isocyanate-terminated prepolymer formed from a polyether polyol and an aliphatic polyisocyanate, in which the terminal isocyanate groups are blocked with a phenol, aminophenol, polyphenol, or an allylphenol, to substitute for Campbell’s B) toughening agent and to optimize the weight percent of Eagle’s B) reactive toughener in Campbell’s one-component epoxy structural adhesive to be 10 to 30 weight percent, which would read on wherein the one-component epoxy structural adhesive contains 10 to 30 weight percent of the toughener as claimed. One of ordinary skill in the art would have been motivated to do so because Eagle teaches that the B) reactive toughener [0008, 0022] that is a liquid or low-melting elastomeric material having capped or blocked isocyanate groups, wherein the elastomeric portion of the 
Regarding claim 6, Campbell does not teach that the isocyanate groups of the toughener are capped with a phenol, polyphenyl or aminophenol. However, Eagle teaches B) a reactive toughener [0008, 0022] that is an isocyanate-terminated 
Regarding claim 7, Campbell does not teach that the toughener is made in a process as claimed. However, Eagle teaches a reactive toughener [0008] that is an 
Regarding claim 8, Campbell teaches that the latent amine curing agent [0008, 0054] that is at least one latent amine curing agent that is optionally dicyandiamide, methyl guanidine, dimethyl guanidine, trimethyl guanidine, tetramethyl guanidine, methylisobiguanidine, dimethylisobiguanidine, tetramethylisbiguandidine, 
Campbell does not teach a specific embodiment wherein the curing agent includes one or more dicyandiamide, methyl guanidine, dimethyl guanidine, trimethyl guanidine, tetramethyl guanidine, methylisobiguanidine, dimethylisobiguanidine, tetramethylisbiguandidine, heptamethylisobiguanidine, hexamethylisobiguanidine, acetoguanamine and benzoguanamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Campbell’s at least one latent amine curing agent that is dicyandiamide, methyl guanidine, dimethyl guanidine, trimethyl guanidine, tetramethyl guanidine, methylisobiguanidine, dimethylisobiguanidine, tetramethylisbiguandidine, heptamethylisobiguanidine, hexamethylisobiguanidine, or benzoguanamine as Campbell’s latent amine curing agent, which would read on wherein the curing agent includes one or more dicyandiamide, methyl guanidine, dimethyl guanidine, trimethyl guanidine, tetramethyl guanidine, methylisobiguanidine, dimethylisobiguanidine, tetramethylisbiguandidine, heptamethylisobiguanidine, hexamethylisobiguanidine, and benzoguanamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component epoxy structural adhesive with 
Regarding claim 9, Campbell does not teach that the catalyst includes one or more of p-chlorophenyl-N,N-dimethylurea, 3-phenyl-1,1-dimethylurea, 3,4-dichlorophenyl-N,N-dimethylurea, N-(3-chloro-4 -methylphenyl)-N',N'-dimethylurea, benzyldimethylamine, 2,4,6-tris(dimethylaminomethyl)phenol, piperidine 2-ethyl-2-methylimidazol, N-butylimidazol, 6-caprolactam and 2,4,6-tris(dimethylaminomethyl)phenol. However, Eagle teaches E) one or more epoxy curing catalysts [0032, 0034], wherein the epoxy curing catalyst(s) are selected together such that the structural adhesive exhibits a curing temperature of at least 80°C [0032], wherein the catalyst includes one or more of [0032, 0034] p-chlorophenyl-N,N-dimethylurea, 3-phenyl-1,1-dimethylurea, 3,4-dichlorophenyl-N,N-dimethylurea, N-(3-chloro-4 -methylphenyl)-N',N'-dimethylurea, benzyldimethylamine, 2,4,6-tris(dimethylaminomethyl)phenol, piperidine, 2-ethyl-2-methylimidazol, N-butylimidazol, 6-caprolactam and 2,4,6-tris(dimethylaminomethyl)phenol [0034]. Eagle teaches that the E) one or more epoxy curing catalysts [0032, 0034] are present in a one-component 

Regarding claim 12, the Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the one-component epoxy structural adhesive exhibits an elastic modulus of at least 2200 MPa when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1. However, Campbell in view of Eagle and Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that the presence of the fibrous filler having the specified dimensions has surprisingly been found to impart a substantial increase in the elastic modulus of the cured adhesive (p. 2, l. 13-14), that in addition to having a beneficial effect on the elastic modulus of the cured adhesive, this filler also may perform one or more other functions (p. 10, l. 31-33), that the cured adhesive in some embodiments exhibits an elastic modulus of at least 2200 MPa, preferably at least 2500 MPa and more preferably at least 3000 MPa, when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1 (p. 14, l. 19-21), and that the elastic modulus may be as much as 5000 MPa or more (p. 14, l. 21-22). Therefore, the claimed physical properties would naturally 
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the one-component epoxy structural adhesive exhibits an elastic modulus of at least 2500 MPa when cured for 30 minutes at 180°C and tested in accordance with DIN EN ISO 527-1. However, Campbell in view of Eagle and Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that the presence of the fibrous filler having the specified dimensions has surprisingly been found to impart a substantial increase in the elastic modulus of the cured adhesive (p. 2, l. 13-14), that in addition to having a beneficial effect on the elastic modulus of the cured adhesive, this filler also may perform one or more other functions (p. 10, l. 31-33, that the cured adhesive in some embodiments exhibits an elastic modulus of at least 2200 MPa, preferably at least 2500 MPa and more preferably at 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 20 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 30 minutes and then tested at 23C in accordance with the ISO 11343 wedge impact method at 23°C. However, Campbell in view of Eagle and Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that surprisingly, this benefit is achieved without significant loss of dynamic impact peel strength or deterioration of other 
Regarding claim 15, the Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 25 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 30 minutes and then tested at 23C in accordance with the ISO 11343 wedge impact 

Regarding claim 17, the Office recognizes that all of the claimed physical properties are not positively taught by Campbell, namely that the one-component epoxy structural adhesive exhibits a dynamic impact peel strength of at least 30 N/mm when applied between oily 1.0 mm thick HC420LAD+Z100 steel coupons, cured at 180°C for 30 minutes and then tested at 23C in accordance with the ISO 11343 wedge impact method at 23°C. However, Campbell in view of Eagle and Amou renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component epoxy structural adhesive of claim 2 as explained above. Furthermore, the specification of the instant application recites that surprisingly, this benefit is achieved without significant loss of dynamic impact peel strength or deterioration of other important properties (p. 2, l. 15-16), that the presence of the fibers in the cured adhesives also has been found to lead to an increase in dynamic impact peel strength (p. 11, l. 2-3), and that the cured structural adhesive in some embodiments also exhibits a dynamic impact peel strength of at least 20 N/mm, preferably at least 25 N/mm, to as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) in view of Amou et al. (US 2013/0220677 A1, cited in IDS) as applied to claim 2, and further in view of Agarwal et al. (US 2010/0130655 A1, cited in IDS).
Regarding claim 10, Eagle in view of Amou renders obvious the one-component epoxy structural adhesive of claim 2 as explained above.
Eagle does not teach that the one-component epoxy structural adhesive further contains at least one low aspect ratio filler, wherein the aspect ratio of the low aspect .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2011/0024039 A1, cited in IDS) in view of Eagle et al. (US 2008/0251202 A1, .
Regarding claim 10, Campbell in view of Eagle and Amou renders obvious the one-component epoxy structural adhesive of claim 2 as explained above.
Campbell does not teach that the one-component epoxy structural adhesive further contains at least one low aspect ratio filler, wherein the aspect ratio of the low aspect ratio filler is 6 or less. However, Agarwal teaches mica particles that have an aspect ratio of 5 [0047], which reads on at least one aspect ratio filler, wherein the aspect ratio of the low aspect ratio filler is 5 as claimed. Agarwal teaches that the mica particles are present in an adhesive composition [0047] that further comprises an epoxy resin, a toughening agent, a curing agent [0008], optionally an epoxy curing catalyst [0059, 0060, 0061]. Campbell and Agarwal are analogous art because both references are in the same field of endeavor of an epoxy structural adhesive comprising at least one epoxy resin, a toughener, one or more epoxy curing agents, a filler, and optionally one or more epoxy curing catalysts. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Agarwal’s mica particles that have an aspect ratio of 5 to modify Campbell’s one-component epoxy structural adhesive, which would read on wherein the one-component epoxy structural adhesive further contains at least one low aspect ratio filler, wherein the aspect ratio of the low aspect ratio filler is 5 as claimed. One of ordinary skill in the art would have been motivated to do so because Agarwal teaches that the mica particles that have an aspect ratio of 5 are beneficial for being platy fillers [0047], which would have been beneficial for modifying mechanical properties of Campbell’s one-component .

Response to Arguments
Applicant’s arguments, see p.5, filed 01/192022, with respect to the objection to claim 3 have been fully considered and are persuasive.  The objection to claim 3 has been withdrawn.
Applicant’s arguments, see p.6, filed 01/192022, with respect to the rejection of claims 8, 14-15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 8, 14-15, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the rational being relied upon for combining Eagle and Amou is fatally flawed due to the divergent teachings of the two references (p. 7), the Office’s rationale for why one of ordinary skill in the art would have found it obvious to use Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 to substitute for Eagle’s filler in Eagle’s amount of about 5 to about 25 weight percent, based on the total weight of the epoxy structural adhesive, is not faulty, and Eagle’s and Amou’s teachings are not divergent. The Office recognizes that obviousness may be established by combining or modifying the teachings of the prior .
In response to the applicant’s argument that the specificity in each of the disclosures of Eagle and Amou was not taken into account in the rejection of record because in contrast to the structural adhesive disclosed in Eagle, Amou is specifically directed to a thermosetting adhesive composition for use as the adhesive layer in a heat resistant film, because in contrast to the rubber-modified epoxy resins of Eagle, Amou is specifically directed to a phenoxy resin containing a bisphenol S skeleton and bismaleimide in the structure thereof (p. 7), Eagle and Amou both teach using a filler that is optionally a fiber in an adhesive comprising optionally an epoxy resin. One of ordinary skill in the art therefore would have had a reasonable expectation of success that Amou’s inorganic needle-like filler that is wollastonite whisker that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 would function as a filler in Eagle’s epoxy structural adhesive, and one of ordinary skill in the art would have had a reasonable expectation of success that the benefits that Amou teaches for their filler would have been beneficial for Eagle’s epoxy structural adhesive. Specifically, Amou teaches that the inorganic needle-like filler that is wollastonite whisker [0086] that has a diameter of from 0.1 μm to 10 μm and an aspect ratio of from 10 to 60 [0007] is present 
In response to the applicant’s argument that given the disparate teachings of species of epoxy resin and species of adhesive of Eagle and Amou, there would not have been provided an apparent reason for a person of ordinary skill in the art to 
In response to the applicant’s argument that given these significant differences, one of ordinary skill in the art would not have considered the disclosures analogous (p. 8-9), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eagle and Amou are analogous art because both references are in the same field of endeavor of an adhesive comprising optionally an epoxy resin and comprising a filler that is optionally a fiber, which is based on Eagle’s teaching of a one-component epoxy structural adhesive comprising in admixture [0008] A) at least one rubber-modified epoxy resin [0008, 0012] and a filler [0035, 0036, 0038] that is optionally a fiber [0036], and which is based on Amou’s teaching of an adhesive comprising inorganic needle-like filler [0007] that is wollastonite whisker [0086] and optionally an epoxy resin [0063, 0089].
In response to the applicant’s argument that the skilled artisan would not have looked to the fillers of Amou as a replacement for the fillers in Eagle (p. 9), one of ordinary skill in the art who have looked to the fillers of Amou as a replacement for the fillers in Eagle because Eagle and Amou are analogous art because both references 

In response to the applicant’s argument that the combination of Campbell and Amou is fatally flawed because the structural adhesive of Campbell is different from the film forming adhesive of Amou, with materially different properties being desired from each type of adhesive (p. 9-10), the Office’s reasoning for combining the teachings of Campbell and Amou is not flawed because the Office explains the motivation for why one of ordinary skill in the art would have combined the teachings of the references in the manner explained by the Office. Campbell and Amou are analogous art because both references are in the same field of endeavor of an adhesive comprising optionally an epoxy resin and comprising a filler that is optionally a fiber, which is based on Campbell’s teaching of an adhesive comprising in admixture [0008] A) an epoxy resin [0008, 0015] and mineral fi ber that is COATFORCE® CF50 or COATFORCE® CF10 available from Lapinus Fibres BV in Roermond, The Netherlands [0059], and which is based on Amou’s teaching of an adhesive comprising inorganic needle-like filler [0007] 
In response to the applicant’s argument that the teachings of Agarwal do nothing to cure the deficiencies of the combination of Eagle and Amou (p. 10), the combination of Eagle and Amou do not have the deficiencies referenced by the applicant as explained above in the Office’s response to the applicant’s allegations of deficiencies in the combination of Eagle and Amou.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/Primary Examiner, Art Unit 1767